COTTOM, J.,
This case is before the court on appeal by Robert W. Gibson, Sr., from an indefinite suspension of his motor vehicle operator’s license because of his mental and physical condition. From the record we make the following

*140
Findings of Fact

1. Robert W. Gibson, Sr., p resident of Fayette County, Pa., for a great number of years, is now residing 'and li'ying with his mother and sister,. 24 John Street, Uniontown, Pa.,-where hé'has resided since March 3, 1954.
2. Appellant lived with his wife hear Uniontown and during the summer of 1953 he and his son worked in Marion, Ohio, returning home over the week ends. In September of 1953 he returned home and being mentally ill he was examined by Dr. Robert C. Johnson and Dr. A. E. Wright, Jr., both of Uniontown, Pa., and was on October 2, 1953, admitted to Torrance State Hospital for treatment as.a mental.patient. - On March 3, 1954, he was .allowed to leave the;-hospital and return to his home after showing improvement, but Upon recurrence of his condition within one year, he could be readmitted -.without further 'medical affidavits. •' " - ■ ■
3. Upon returning home he. made application for, and received, his 1954 motor vehicle operator’s license; On March 25, 1954, his licepse was suspended by the Secretary of Revenue of the. Commonwealth of Pennsylvania, because of a-letter received from the superintendent of the Torrance State Hospital advising that it was the. professional opinion' of the medical .staff of that hospital that Robert W. Gibson, Sr., was well enough to adjust,on..the outside,, but it was felt- that in his best interests it was- not safe for him to operate a motor vehicle and it was recommended that his operator’s license be suspended. '
4. An affidavit executed by Dr. William'J. Schilling, superintendent of the Torrance 'State Hospital, was introduced in evidence which sets forth that Mr. Gibson, Sr., is-, suffering from a chronic brain syndrome of an organic nature and'' further states that fbr his *141best-interests it was not .safe-for him to drive-, a-"motor vehicle... . • ...: - .1 .’- .. ■ .-I .
' 5. The record is void; At any competent -testimony to show that, appellant is.mentally and,physically:competent to safely operate a motor vehicle On. the. high-, way.,. , • ... ■ .-.
.- 6. Under, section 615 (a),(1). the.Secretary of Revenue,- upon receiving the recommendation of the superintendent of-the Torrance State.-Hospital as to the physical and méntal .disabilities: of appellant, was justified in.issuing the suspension. ; . :
■ 7..; Under the evidence .as presented it'appears that the: suspension of the. motor véhicle operator’s,.-license of Robert W. Gibson, Sr., was merited. . .
. -8.'.Appellant is- subject to. the .suspension: of his motor vehicle-operator’s license.

Discussion

. Counsel foi; ,appellant-objected to trie admission of the' affidavit ‘ of Dr. William J;. Schilling," "superintendent , of 'the Torrance State Hospital, but this objec-: tion was overruled. and the’affidavit'admitted into evidence. In overruling the objection the court relied upon section ’33-1 of the Incompetent’s Estate Act of June 28, 1951, "P; -Ti. '612, which section reads as follows: • . -,--,
.“In any hearing; relating- ;to the' mental condition of-a person whose-competency-is in question, the deposition of, or sworn statement by, a superintendent, manager, physician or "physchiatrist of any state-owned mental hospital or. veterans administration hospital shall be admissible .in,.evidence as to. the condition of an ’ inmate: of’such hospital, in' lieu of his appearance and testimony, . unless by special order, trie Court directs his appearance and testimony, in person.” ..' , , “’., ’.’
The Corirt could sée ho reason to’issue a special order directing the appearance of the 'sriperintendent of the *142State hospital to appear in court. There was no question but that Mr. Gibson, Sr., had been committed to the hospital in October of 1953 and released on March 3, 1954, after an examination by the medical staff of the institution. ,
Appellant’s condition was diagnosed as suffering from a chronic brain syndrome of an organic nature, which as the court understands means he suffered a disease of long duration or of slowly progressive symptoms which affects the structure of the organ (brain) with a group of signs and symptoms that occur together and characterize a disease from which he is suffering. The medical staff having this knowledge, after treatment and examination for the patient’s best interests, recommended a suspension of his operator’s license. The court, in view of the record and the recommendation of the medical staff, cannot without competent medical testimony, after a thorough examination of appellant, showing appellant’s mental and physical condition to be so improved as to be for his best interests to be allowed to drive a motor vehicle, and that it would be safe for him to drive, do anything but sustain the order of the Secretary of Revenue.

Conclusions of Law

1. The order of the Secretary of Revenue of the Commonwealth of Pennsylvania, suspending the motor vehicle operator’s license of Robert W. Gibson, Sr., is sustained.
2. Appellant should pay the costs.

Order

And now, July 7, 1954, after hearing and consideration, the order of thé Secretary of Revenue of the Commonwealth of Pennsylvania, suspending the motor vehicle operator’s license of Robert W. Gibson, Sr., is hereby sustained and the appeal dismissed.
Appellant shall pay the costs.